Citation Nr: 0925993	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-39 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to a monthly apportionment in excess of $100.00 
for C. J. W. (C.), minor child born 10/[redacted]/95 of the Veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The Veteran had active military service from March 1968 to 
May 1971.  The appellant is the custodial parent of the 
Veteran's minor child C.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's request 
for an increase in the amount apportioned to her on behalf of 
the Veteran's minor child C.  

In a decision dated in November 2002 the appellant was 
granted an apportionment of $100.00 per month on behalf of 
C., the Veteran's minor child.  In August 2005 the appellant 
requested an increase in her monthly apportionment on the 
grounds that her only income derived from the $100.00 
apportionment from the Veteran's VA benefits.  She further 
reported that she was unable to work due to disability, and 
accompanying her VA Form 9 was a copy of an August 2006 
letter from Social Security that confirms her application for 
Social Security benefits.  Unfortunately, there is no 
indication that Social Security records were ever requested 
by the RO.  On remand an attempt should be made to procure, 
and to associate with the claims file, a copy of the 
appellant's Social Security decisional documents.  See 38 
C.F.R. § 3.159(c)(2).  Since the file is being returned the 
record should be updated to include financial status reports 
for the appellant and the Veteran since 2005.  A record of VA 
benefits paid since 2005 should also be associated with the 
claims file.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  Request from the appellant and 
associate with the claims file financial 
status reports for the years 2006 to the 
present.

2.  Request from the Veteran and associate 
with the claims file monthly income & 
expense reports for the years 2005, to the 
present.

3.  Compile and associate with the claims 
file a record of the Veteran's VA 
compensation payments since August 1, 
2005.  This document must include the 
following:

*	the name of each person receiving an 
apportionment of the Veteran's 
benefits since August 1, 2005; 

*	the amount of the monthly 
apportionment paid to each recipient 
since August 1, 2005; 

*	the amount of compensation benefits 
paid to the Veteran each month since 
August 1, 2005.

3.  Contact the Social Security 
Administration and request a copy of the 
decisional documents pertaining to the 
appellant's claim for Social Security 
disability benefits.  If a final decision 
has not yet been issued, the Social 
Security Administration should be asked to 
forward such a decision as soon as it 
becomes available.  The appellant may wish 
to help expedite this action by providing 
any decisional documents in her 
possession.  The originating agency should 
take steps to ensure that the Social 
Security Administration decision with 
associated disbursement records are made a 
part of the claims file before the claim 
is re-adjudicated.

4.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
appellant and her representative must be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



